United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lansing, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2087
Issued: February 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 9, 2007 appellant filed a timely appeal from a May 3, 2007 merit decision of
the Office of Workers’ Compensation Programs denying her claim for compensation, and a
July 11, 2007 nonmerit decision denying her request for an oral hearing. The Board has
jurisdiction over the merits of this case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUES
The issues are: (1) whether appellant established that she sustained an injury in the
performance of duty on January 8, 2007, as alleged; and (2) whether the Office properly denied
appellant’s request for an oral hearing.
FACTUAL HISTORY
On January 8, 2007 appellant, then a 55-year-old city letter carrier, filed a traumatic
injury claim alleging that on that date she had to drive a vehicle with a jump seat that was too
low and too close to the steering wheel. This caused a back strain which became worse over the
weekend. As a result, appellant’s right shoulder collar bone was “out of place.”

In an attending physician’s report dated January 8, 2007, Dr. Jonathan Cooper, an
osteopath, diagnosed mild degenerative joint disease and acromioclavicular joint pain. He
placed appellant on partial disability from January 8 through 29, 2007. In a duty status report of
that date, Dr. Cooper limited appellant to lifting 0 to 10 pounds continuously and 20 pounds
intermittently and stated that she could only reach above her right shoulder for one-half hour and
could drive a vehicle for four hours. He indicated that the injury occurred while appellant was
casing mail with her right hand on the top row of a case and she felt a sharp pain in the right
shoulder and collar bone. In subsequent duty status reports dated January 31, February 22 and
April 9, 2007, Dr. Cooper indicated that these restrictions should be continued.
Appellant submitted form reports from South Cedar Osteopathic Services dated January 8
through February 28, 2007 as authorized by Dr. Cooper. The January 8, 2007 report noted that
she was treated for right shoulder pain. Appellant was driving a truck at work and had to do
some unusual twists and turns to get in and out of the vehicle. When she returned to work that
morning and was reaching above her head to place mail, she felt a pop in her right shoulder and
some numbness in her right hand. Appellant was assessed with somatic dysfunction and
received treatment.
On March 23, 2007 the Office noted that it initially accepted appellant’s claim as a no
time lost case as medical bills did not exceed $1,500.00. The Office noted that, after reviewing
appellant’s file, it had determined that the evidence was not sufficient to establish her claim and
indicated that further information was needed. In response, appellant submitted notes of physical
therapy treatment dated from January 7 through March 30, 2007.
In a note received by the Office on April 27, 2007, appellant amended her claim to
indicate that the date of injury was Saturday, January 6, 2007. On that date, Don Fulghum, a
supervisor, decided to ride with her to evaluate her street performance. In order to accommodate
him, appellant had to take a different truck. Appellant noted that the truck seat was too low and
too close to the steering wheel, that she had to twist and pull her self up and out of the truck
when makings stops and this caused strain on her arm, shoulder and across her shoulder blade
when opening and closing the door. She also noted that her lower back and legs were sore.
When she returned to work on the following morning, she was still in pain. On January 8, 2007
while casing mail and reaching to the top row appellant heard and felt a pop. She noted that
when she put another piece of mail in the top row, she felt a sharp stabbing pain which shot
across her collar bone area.
By decision dated May 3, 2007, the Office denied appellant’s claim. The Office found
that, although appellant established that the incidents of January 6 and 8, 2007 occurred as
alleged, she failed to establish that she sustained an injury, as alleged.
In a form dated June 4, 2007 and postmarked on June 5, 2007, appellant requested an oral
hearing.
By decision dated July 11, 2007, the Office denied appellant’s request for an oral hearing
as it was untimely filed. The Office further reviewed appellant’s request under its discretionary
power but determined that the issue could be equally well addressed by requesting
reconsideration. Accordingly, the Office denied appellant’s request for an oral hearing.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that an
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place and in the manner alleged.3 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.4
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to a specific condition of employment.5 The medical evidence
required to establish causal relationship, generally, is rationalized medical evidence.6
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
condition and the implicated employment factors. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.7 Neither the fact that a condition became apparent during a period of employment
nor appellant’s belief that the employment caused or aggravated his condition is sufficient to
establish causal relationship.

1

5 U.S.C. § 8122(a).

2

Id.

3

John J. Carlone, 41 ECAB 345 (1989).

4

Shirley A. Temple, 48 ECAB 404 (1997).

5

Katherine J. Friday, 47 ECAB 591 (1996).

6

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

7

Gary J. Watling, 52 ECB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

3

ANALYSIS -- ISSUE 1
It is not disputed that appellant established that the incidents of January 6 and 8, 2007
occurred at the time, place and in the manner alleged. The issue, however, is whether she
sustained an injury causally related to the accepted incident.
The Board finds that appellant has not submitted sufficient medical evidence to establish
that she sustained an injury causally related to her federal employment. Dr. Cooper relayed that
appellant complained of right shoulder pain which she noted occurred while driving a different
work truck which caused her to perform unusual twists and turns to get in and out of the vehicle.
He also noted that, on the morning of January 8, 2007, she felt a pop and pain in her right
shoulder and numbness in her right hand when she was reaching above her head to place mail.
Dr. Cooper diagnosed appellant with mild degenerative joint disease and acromioclavicular joint
pain. However, he did not provide adequate rationale addressing how her conditions were
caused by either of the accepted incidents. Dr. Cooper failed to explain how the work conditions
of January 6 or 8, 2007 caused or aggravated appellant’s degenerative joint disease. The medical
notes from South Cedar Osteopathic Services showed that appellant was treated on these dates at
Dr. Cooper’s request. Her current complaints, were noted, but the reports do not provide any
opinion with regard to causation. Appellant has not submitted medical evidence establishing
how that the accepted employment incidents resulted in her diagnosed medical condition. She
has failed to establish her claim.8
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act,9 concerning a claimant’s entitlement to a hearing before an
Office hearing representative, states: “Before review under section 8128(a) of this title, a
claimant for compensation not satisfied with a decision of the Secretary under subsection (a) of
this section is entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.”
The Board has held that section 8124(b)(1) is unequivocal in setting forth the time
limitation for requesting hearings. A claimant is entitled to a hearing as a matter of right only if
the request is filed within the requisite 30 days.10 The regulations provide that a hearing is a
review of an adverse decision by a hearing representative and a claimant could choose between
two formats: an oral hearing or a review of the written record.11 These regulations also provide

8

The Board notes that appellant submitted evidence after the issuance of the May 3, 2007 merit decision. The
Board cannot consider this evidence, however, as its review of the case is limited to the evidence of record which
was before the Office at the time of its final decision. 20 C.F.R. § 501.2(c); see Steven S. Saleh, 55 ECAB
169 (2003).
9

5 U.S.C. § 8124(b)(1).

10

Leona B. Jacobs, 55 ECAB 753 (2004); Ella M. Garner, 36 ECAB 238 (1984).

11

20 C.F.R. § 10.615.

4

that the request for either type of hearing must be sent within 30 days (as determined by the
postmark or other carrier’s date marking) of the date the decision for which a hearing is sought.12
ANALYSIS -- ISSUE 2
The Office’s merit decision was dated May 3, 2007. A claimant is not entitled to an oral
hearing as a matter of right unless it is postmarked within 30 days of the issuance of the decision.
The Office regulations state that the 30-day time limitation is based on the decision’s issuance,
not its receipt by a claimant.13 In computing the time period, the date of the event from which
the designated period of time begins to run shall not be included while the last day of the period
so computed shall be included unless it is a Saturday, Sunday or a legal holiday.14 In this case,
the thirtieth day following the issuance of the decision was Saturday, June 2, 2007. Therefore,
the last day for filing appellant’s request for an oral hearing would be Monday, June 4, 2007. As
indicated by the postmark on the envelope, the request for a hearing was mailed on June 5, 2007.
Since this is more than 30 days after the issuance of the May 3, 2007 decision, the Board finds
that appellant is not entitled to a hearing as a matter of right.
Although appellant’s request for an oral hearing was untimely, the Office has
discretionary authority with respect to granting the request and the Office must exercise such
discretion.15 In this case, the Office advised appellant that the issue could be addressed through
the reconsideration process and the submission of new evidence. This is considered a proper
exercise of the Office’s discretionary authority.16 There is no evidence of an abuse of discretion
in this case.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on January 6, 2007. The Board further finds that the Office properly denied
appellant’s request for an oral hearing as untimely filed.

12

20 C.F.R. § 10.616.

13

20 C.F.R. §10.616(a).

14

John B. Montoya, 43 ECAB 1148 (1992).

15

20 C.F.R. §10.607(a).

16

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 11 and May 3, 2007 are affirmed.
Issued: February 1, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

